Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document      Page 1 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document      Page 2 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document      Page 3 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document      Page 4 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document      Page 5 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document      Page 6 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document      Page 7 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document      Page 8 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document      Page 9 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 10 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 11 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 12 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 13 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 14 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 15 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 16 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 17 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 18 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 19 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 20 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 21 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 22 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 23 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 24 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 25 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 26 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 27 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 28 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 29 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 30 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 31 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 32 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 33 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 34 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 35 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 36 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 37 of 41
Case 19-51571-bem   Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07   Desc Main
                             Document     Page 38 of 41
Case 19-51571-bem       Doc 34    Filed 07/23/19 Entered 07/23/19 14:22:07          Desc Main
                                 Document     Page 39 of 41



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                     {              CHAPTER 13
                                           {
Maxine Estelle Liggs                       {              CASE NO. 19-51571
                                           {
                                           {              JUDGE ELLIS MONRO
         DEBTOR                            {


                                  CERTIFICATE OF SERVICE
        I hereby certify that I am more than 18 years of age and that I have this day served a
copy of the within amended schedules upon the following via email and depositing a copy of the
same in U.S. Mail with sufficient postage affixed thereon to ensure delivery:

                                    Maxine Estelle Liggs
                                  1960 Pinedale Drive NW
                                           Unit A
                                     Atlanta, GA 30314

                                     Mary Ida Townson
                                      Chapter 13 Trustee
                                 285 Peachtree Center Ave NE
                                          Suite 1600
                                      Atlanta, GA 30303


Dated: July 23, 2019
                                                          Araba Kwofie /s/
                                                          Attorney for the Debtor
                                                          GA Bar No. 901621
                                                          The Semrad Law Firm, LLC.
                                                          Suite 201
                                                          303 Perimeter Center North
                                                          Atlanta, GA 30346
                                                          678-304-5002
Label Matrix forCase
                  local 19-51571-bem
                        noticing       Doc 34
                                           Emily Filed
                                                 Camille 07/23/19
                                                         Allen    Entered 07/23/19 14:22:07
                                                                                   CHRYSLER CapitalDesc Main
113E-1                                         Document
                                           The Semrad Law Firm Page 40 of 41       PO BOX 961275
Case 19-51571-bem                           303 Perimeter Center North, #201         FORT WORTH, TX 76161-0275
Northern District of Georgia                Atlanta, GA 30346-3425
Atlanta
Tue Jul 23 14:11:21 EDT 2019
Chrysler Capital                            Deneus, Garry                            Department of Justice, Tax Division
c/o: C T Corporation System                 5009 Tiwanaku Drive NE                   75 Ted Turner Drive SW
208 S Lasalle St, Suite 814                 Atlanta, GA 30331                        Civil Trial Section, Southern
Chicago, IL 60604-1101                                                               Atlanta, GA 30303-3315


Department of the Treasury                  FED LOAN SERV                            Fortress Storage - Douglasville
Internal Revenue Service                    P.O. Box 69184                           7750 Dallas Hwy
P.O. Box 7346                               Harrisburg, PA 17106-9184                Douglasville, GA 30134-3743
Philadelphia PA 19101-7346


Fortress Storage, Inc.                      (p)GEORGIA DEPARTMENT OF REVENUE         I C SYSTEM INC
7750 Dallas Hwy                             COMPLIANCE DIVISION                      PO BOX 64378
Douglasville, GA 30134-3743                 ARCS BANKRUPTCY                          SAINT PAUL, MN 55164-0378
                                            1800 CENTURY BLVD NE SUITE 9100
                                            ATLANTA GA 30345-3202

Internal Revenue Service                    Internal Revenue Service - Atl           (c)PHILIP ESTES JOHNS
PO Box 7346                                 401 West Peachtree St NW Room 1665       JOHNS & JOHNS, LLC
Philadelphia, PA 19101-7346                 ATTN: Ella Johnson, M/S 334-D            12451 VETERANS MEMORIAL HWY
                                            Atlanta, GA 30308                        DOUGLASVILLE GA 30134-2025


Araba Andoh Kwofie                          Maxine Estelle Liggs                     NPRTO Georgia, LLC
The Semrad Law Firm, LLC                    1960 Pinedale Drive NW                   256 West Data Drive
Suite 201                                   Unit A                                   Draper, UT 84020-2315
303 Perimeter Center North                  Atlanta, GA 30314-1136
Atlanta, GA 30346-3425

Office of Attorney General                  Progressive Leasing                      Robinson, Harold
40 Capitol Sq Sw                            256 West Data Drive                      391 Monroe Drive
Atlanta, GA 30334-9057                      Draper, UT 84020-2315                    #140
                                                                                     Atlanta, GA 30308


Santander Consumer USA Inc                  Samuel O. Shoaga                         Special Assistant U.S. Attorney
dba Chrysler Capital                        The Semrad Law Firm, LLC                 401 W. Peachtree Street, NW, STOP 1000-D
PO Box 961275                               Suite 201                                Atlanta, GA 30308
Fort Worth TX 76161-0275                    303 Perimeter Center North
                                            Atlanta, GA 30346-3425

Mary Ida Townson                            United States Attorney                   United States Attorney’s Office
Chapter 13 Trustee                          Northern District of Georgia             75 Spring Street, S.W., Suite 600, U.S.
Suite 1600                                  75 Ted Turner Drive SW, Suite 600        Atlanta, GA 30303-3309
285 Peachtree Center Ave, NE                Atlanta GA 30303-3309
Atlanta, GA 30303-1229

Watershed Management                        Yes Communities, Lakeside
PO Box 105275                               7631 Dallas Hwy
Atlanta GA 30348-5275                       Douglasville, GA 30134-5701
               Case 19-51571-bem             Doc 34      Filed 07/23/19 Entered 07/23/19 14:22:07                       Desc Main
                                                        Document     Page 41 of 41
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


GEORGIA DEPARTMENT OF REVENUE                        (d)Georgia Department of Revenue
COMPLIANCE DIVISION, ARCS - BANKRUPTCY               1800 Century Boulevard
1800 CENTURY BLVD NE, SUITE 9100                     c/o T Truong
ATLANTA GA 30345-3205                                Atlanta, GA 30345




                                     Addresses marked (c) above for the following entity/entities were corrected
                                          as required by the USPS Locatable Address Conversion System (LACS).


Philip Estes Johns
Johns & Johns, LLC
6782 West Broad Street
Douglasville, GA 30134




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Chrysler Capital                                  End of Label Matrix
PO Box 961275                                        Mailable recipients    28
Fort Worth, TX 76161-0275                            Bypassed recipients     1
                                                     Total                  29
